J-S15025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MICHAEL DYWANE DEER

                            Appellant                No. 733 MDA 2014


          Appeal from the Judgment of Sentence of February 11, 2014
             In the Court of Common Pleas of Cumberland County
              Criminal Division at No.: CP-21-CR-0001943-2013


BEFORE: LAZARUS, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY WECHT, J.:                             FILED APRIL 30, 2015

       Michael Dywane Deer1 appeals the judgment of sentence entered on

February 11, 2014. He contends that the trial court abused its discretion by

failing adequately to consider Deer’s rehabilitative needs in directing that

Deer serve a state rather than a county sentence. He also challenges the

trial court’s calculation of time served relative to the instant conviction. We

affirm.

       On December 10, 2013, Deer pleaded guilty to driving under the

influence (“DUI”), general impairment with refusal (third or subsequent

____________________________________________


1
       In Deer’s brief, his attorney identifies his middle name as Dwayne.
However, the trial court docket, and consequently our docket, lists Deer’s
middle name as Dywane. Upon the record before us, we cannot determine
with any confidence which spelling is correct. Accordingly, we use the
spelling that appears on our and the trial court’s docket.
J-S15025-15



offense), see 75 Pa.C.S. § 3802(a)(1).2 The Commonwealth recommended

that the trial court impose only the mandatory minimum one-year sentence.3

On February 11, 2014, the trial court imposed a sentence of one to five

years’ imprisonment to be served in a state correctional institution and gave

Deer credit for twenty days’ time served, consisting of the periods between

July 12 and July 22, 2013, and January 1 and January 9, 2014.           These

periods bracketed his service, from July 23, 2013 to December 31, 2013, of

two sentences imposed upon Deer for two prior parole violations.

       At sentencing, the court had before it a pre-sentence investigation

report, which detailed a litany of prior offenses and serial parole violations,

both in Pennsylvania and out-of-state jurisdictions. As well, it had before it

a sentencing recommendation from the Cumberland County adult probation

office, which recommended a standard-range sentence.           The mitigated-

____________________________________________


2
        Deer’s counsel, in defiance of Rule Pa.R.A.P. 2117(b) (requiring the
exclusion from the statement of the case of “[a]ll argument”), impugns
argumentatively the events that led law enforcement to conduct a traffic
stop on Deer and various other matters surrounding his arrest. Deer does
not rely upon any of these contentions in presenting argument in support of
this appeal. Because we find that providing a full factual and procedural
history of this case would add nothing of substance to our analysis, we omit
it in the interests of brevity.
3
       Under the circumstances of this case, Deer was subject to a
mandatory sentence of one year’s incarceration. Although a conviction for
DUI general impairment generally calls for a minimum sentence of ten days’
imprisonment, see 75 Pa.C.S. § 3804(a)(3), Deer’s lengthy prior record,
reflected in a prior record score of five, incurred a one-year mandatory
minimum sentence. See Guideline Sentencing Form at 1.



                                           -2-
J-S15025-15



range sentence provided for twelve months’ imprisonment, the standard-

range sentence was twelve to eighteen months’ imprisonment, and the

aggravated range called for a sentence of twenty-one months.

       With regard to sentencing, counsel for Deer offered only the following

argument: “[Deer] would ask if you would consider a county sentence. I

know [Deer] has a heavy background, but he bailed out. He’s here today.

He’s got a family. He would like to get a county sentence with work release

and at least provide some money for his family.”         Notes of Testimony—

Sentencing, 2/11/2014 (“N.T.S.”), at 2. On his own behalf, Deer expressed

his desire “to apologize to my community of Carlisle.          I would like to

apologize, also, to my family, especially.” Id. at 3.

       As noted, the trial court imposed a sentence of one to five years’

imprisonment in a state correctional facility.4    The trial court offered the

following brief explanation of its basis for the sentence:

       As I look at your record, the last thing that we want to have is to
       deal with you at the county level for the next five years. Your
       adjustment on county parole has been atrocious, going all the
       way back to 1999. It’s parole revocation after parole revocation,
       supervision    extended,    probation     revocation,  supervision
____________________________________________


4
      Pursuant to 42 Pa.C.S. § 9762(a)(1), the trial court’s imposition of a
maximum sentence of five years left the court no discretion to order that
Deer’s sentence be served in a county jail. Consequently, Deer’s argument
necessarily depends upon the implicit proposition that the trial court should
have imposed a maximum sentence of one day less than five years’
imprisonment, if not less, which would have enabled the trial court in its
discretion to place Deer in a county or state facility, pursuant to subsection
9762(a)(2).



                                           -3-
J-S15025-15


        extended, probation revocation, parole revocation. I just can’t,
        in good conscience, allow you to stay in the county.

Id. at 3.

        Thereafter, Deer filed a timely “Motion to Reconsider Sentence and

Add Time Credit.”       Therein, Deer asked the trial court to impose a county

sentence because “many of the parole transgressions were from other

counties for which no background was made available to [the trial] court as

to the reasons for same.” Motion to Reconsider Sentence and to Add Time

Credit, 2/21/2014, at 1. He added that “[w]hat stands out from Deer’s prior

record is alcohol and drug abuse for which it is believed that Deer could

benefit [from treatment,] and there are county[-]level programs in place for

him.”    Id. at 2.   If the court were unwilling to reduce the duration of the

sentence, see supra n.3, Deer asked the court in the alternative to modify

his sentence “in favor of the 2-year State Intermediate Punishment

Program[,] which would address Deer’s abuse history, his present charges

related to drugs and/or alcohol[,] and the supervision would be with the

state.” Id.5
____________________________________________


5
      Before this Court, as well, Deer argues that the trial court should have
referred his case for state intermediate punishment pursuant to 62 Pa.C.S.
§ 4101.     See Brief for Deer at 26-28.             However, pursuant to
subsection 4104(a)(1), “the       court   may,   upon      motion of the
Commonwealth, commit a defendant to [DOC] for the purpose of
evaluating whether the defendant would benefit from a drug offender
treatment program . . . .” 62 Pa.C.S. § 4104(a)(1) (emphasis added). In
this case, Deer does not assert, nor does the record suggest, that the
Commonwealth made such a motion. Deer makes no argument that the trial
(Footnote Continued Next Page)


                                           -4-
J-S15025-15



      On April 1, 2014, the trial court held a hearing to address Deer’s

motion.    With regard to Deer’s requested reduction or modification of

sentence, Deer’s counsel offered essentially no argument, observing simply

that he did not “have a lot to add to what [he] said at sentencing.” Notes of

Testimony—Post-Sentence-Motion (“N.T.P.S.M.”), 4/1/2014, at 2.             Deer

augmented his attorney’s comments in the following exchange with the trial

court:

      THE COURT:             Anything you want to add to that, Mr. Deer?

      [DEER:]           Yes, Your Honor. I was just hoping that I
      could receive treatment from Cumberland County and work
      release, along with the Gaudenzia program that the county also
      offers.

      THE COURT:        Well, the problem with Cumberland County
      right now is that we have no funding for in[-]patient treatment,
      which I think is what you need.

      [DEER:]           Which I would be able to provide through work
      release, I would be able to pay out of pocket.

      THE COURT:             Not for in[-]patient.

      [COUNSEL FOR DEER:] Did you have anything like Gateway
      insurance or anything like that that you had previously?

      THE COURT:       Well, there are programs at the state that deal
      with drug and alcohol issues.

      [DEER:]           Which is all overcrowded, sir. That’s why I
      plead to the Court to reconsider my sentence so that way I could
      make a push to do it on my own. I am also studying the Bible
      with a spiritual advisor, Philip Peeple (phonetic), who’s been a
      part of the community for over 50 years and attends the
                       _______________________
(Footnote Continued)

court has discretion to make such a referral sua sponte, i.e., without a
Commonwealth motion. Accordingly, we will not consider this argument.



                                            -5-
J-S15025-15


       congregation on Mooredale Drive in Carlisle, which is Jehovah’s
       Witness.

       THE COURT:        The problem, Mr. Deer, is that you were on
       parole in Cumberland County in 2004. That had to be revoked
       several times in 2005, three times in four months. You were on
       probation in 2007 in Cumberland County, and that had to be
       revoked. You were on parole—I won’t even deal with Franklin
       County.    You received a probationary sentence in 2013 in
       Cumberland County. That probationary sentence had to be
       revoked. You were given three days to six months on that
       sentence, and that parole—you were paroled, and that parole
       had to be revoked. So, I mean, you just do not respond well to
       county parole.

       [DEER:]             The difference now, sir, is that I’m studying
       the Bible . . . . I’m turning my life over to God and to be more
       mature with myself. I’m not getting any younger.

       THE COURT:      That’s obvious. The same God in Cumberland
       County Prison is the God that’s in the state correctional
       institution.

       [DEER:]           I understand that, sir. The difference is, like I
       said in the beginning, that the state is way overcrowded. For me
       to even get into a program, it’s by the luck of the [Department
       of Corrections]; which with this, I could be doing it on my own
       and be monitored by the same probation officers that already
       know who I am.

       THE COURT:        You don’t listen to them. It’s the probation
       officers that recommended the state incarceration.[6]

                                         ****

       [DEER:]            . . . I believe I deserve this chance to prove to
       the Court and to myself and also to my family that I can do this.
       I don’t want to lose my family, and I definitely don’t want to lose
       myself. It’s because of the alcohol abuse.

____________________________________________


6
      See Cumberland County Adult Probation Memo, 1/30/2014, at 1
(noting the standard range of twelve months’ incarceration and
recommending a standard-range sentence).



                                           -6-
J-S15025-15


       THE COURT:       I understand that, and I hope you can get the
       treatment that you need in the state facilities, Mr. Deer. We’ve
       reached the end of our rope here, sir.

Id. at 4-7. At the conclusion of the hearing, the trial court denied Deer’s

post-sentence motion in an order that was docketed on April 2, 2014.

       On April 30, 2014, Deer filed a timely notice of appeal.            On May 1,

2014, the trial court filed an order directing Deer to file a concise statement

of the errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Deer

timely complied.       Thereafter, the trial court issued a brief Rule 1925(a)

statement, in which it directed this Court’s attention to the trial court’s

above-excerpted comments during the hearing it held on Deer’s post-

sentence motion in lieu of a full opinion.

       Before this Court, Deer raises the following issues:

        I.    Was the trial court’s denial of modification of [Deer’s] state
              sentence an abuse of discretion?

       II.    Was the trial court’s denial of [Deer’s] post-sentence motion to
              add time credit where [Deer] had a period of unmade bail not
              accounted for by the court at sentencing an abuse of discretion?


Brief for Deer at 5 (capitalization modified).7

       In Deer’s first issue, he asserts that the trial court failed to consider

his   rehabilitative     needs     and    relied   upon   impermissible,     extrinsic

considerations in fashioning his sentence, which implicates discretionary

aspects of his sentence.         See, e.g., Commonwealth v. Dodge, 77 A.3d
____________________________________________


7
       The Commonwealth has declined to file a brief.



                                           -7-
J-S15025-15



1263, 1273 (Pa. Super. 2013). “A challenge to the discretionary aspects of

a sentence must be considered a petition for permission to appeal, as the

right to pursue such a claim is not absolute.” Commonwealth v. McAfee,

849 A.2d 270, 274 (Pa. Super. 2004). To obtain review of the merits of a

challenge to the discretionary aspects of a particular sentence, an appellant

must preserve the challenge in a post-sentence motion and in his Rule

1925(b) statement, and he must include a Pa.R.A.P. 2119(f) statement in

his brief.8 Dodge, 77 A.3d at 1269. In the Rule 2119(f) statement, “the

appellant must show that there is a substantial question that the sentence

imposed is not appropriate under the Sentencing Code.” McAfee, 849 A.2d

at 274. A substantial question requires a demonstration that “the sentence

violates either a specific provision of the sentencing scheme set forth in the

Sentencing Code or a particular fundamental norm underlying the sentencing

process.” Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005)

(quoting Commonwealth v. Mouzon, 812 A.2d 617, 627 (Pa. 2002)).

____________________________________________


8
       In pertinent part, Rule 2119 provides the following:

       (f) Discretionary aspects of sentence. An appellant who
       challenges the discretionary aspects of a sentence in a criminal
       matter shall set forth in his brief a concise statement of the
       reasons relied upon for allowance of appeal with respect to the
       discretionary aspects of a sentence.       The statement shall
       immediately precede the argument on the merits with respect to
       the discretionary aspects of sentence.

Pa.R.A.P. 2119(f).




                                           -8-
J-S15025-15



“Our inquiry must focus on the reasons for which the appeal is sought, in

contrast to the facts underlying the appeal, which are necessary only to

decide the appeal on the merits.”                Id. (quoting Commonwealth v.

Goggins, 748 A.2d 721, 727 (Pa. Super. 2000) (en banc)) (emphasis in

Goggins).      “[I]f the sentencing court, after considering the appropriate

sentencing factors,[9] states valid reasons for its sentence, which are

supported by the record, this Court must affirm the decision even if the

particular panel does not agree with the weight the sentencing court

accorded     them.”       Commonwealth           v.   Marts,    889   A.2d   608,   617

(Pa. Super. 2005).

       Deer’s Rule 2119(f) statement is deficient.             Although Deer faithfully

recites the legal standard applicable to challenges to the discretionary

aspects of sentence and provides case law that establishes that the

challenges raised herein implicate the trial court’s sentencing discretion, see

Brief for Deer at 19-20, he does not tie those principles to the circumstances

of this case. Merely asserting a right to review does not, by itself, clear the

“substantial question” hurdle. If it did, compliance with Rule 2119(f) would

be nothing but a formality.         See Commonwealth v. Mouzon, 812 A.2d


____________________________________________


9
       Pursuant to 42 Pa.C.S. § 9721(b), the trial court is directed to “follow
the general principle that the sentence imposed should call for confinement
that is consistent with the protection of the public, the gravity of the offense
as it relates to the impact on the life of the victim and on the community,
and the rehabilitative needs of the defendant.”



                                           -9-
J-S15025-15



617, 627 (Pa. 2002) (“[O]nly where the appellant’s Rule 2119(f) statement

sufficiently articulates the manner in which the sentence violates either a

specific provision of the sentencing scheme set forth in the Sentencing Code

or a particular fundamental norm underlying the sentencing process, will

such    a     statement   be   deemed    adequate     to   raise   a      substantial

question . . . .”).

       Despite the deficiencies in Deer’s Rule 2119(f) statement, we will not

deem his sentencing challenge waived for that reason.              The argument

section of his brief sets forth a challenge to the sufficiency of the trial court’s

consideration of his individual rehabilitative needs, and therein he discusses,

as such and at greater length, the substantial question requirement.

See Brief for Appellant at 21-23 (citing Commonwealth v. Downing, 990

A.2d 788 (Pa. Super. 2010)). Moreover, when the Commonwealth raises no

objection to a Rule 2119(f)’s technical adequacy, we may overlook the

deficiency.      Commonwealth       v.   Hobson,    604    A.2d    717,    720   n.9

(Pa. Super. 1992).

       In his own words, the substance of Deer’s challenge is as follows:

       Mr. Deer asked of the sentencing court to consider, in particular,
       his rehabilitative needs to determine the manner of and location
       where—county prison or [a state correctional institution—]his
       sentence would be served.          From the [t]ranscript of the
       [sentencing p]roceedings . . . there’s a palpable, almost
       personal[] sense of ill will toward Mr. Deer by the [trial c]ourt
       found in [the court’s] statement in regard to the request. “As I
       look at your record, the last thing that we want to have is to deal
       with you at the county level for the next five years. Your



                                      - 10 -
J-S15025-15


       adjustment on county parole has been atrocious, going all the
       way back to 1999.”[10]

       In part, the [trial c]ourt arrived at its sentencing decision on the
       ad hominem statements noted above. It did not consider the
       “nature and circumstances of the offense and the history and
       characteristics of the defendant.” 42 Pa.C.S. § 9781(d)(1). It
       did not consider the nature of the state sentence it imposed in
       light of the parole violations from other counties for which no
       background information was made available to the [trial c]ourt.
       Nor did the [c]ourt avail itself [of] medical or psychological
       background information that may have concerned the substance
       abuse connection to the crimes . . . .

                                         ****

       [I]t is Mr. Deer’s alcohol abuse that has loomed like the sword of
       Damocles above his head for untold years, and so much the
       reason for his recidivist record. Consequently, his rehabilitative
       needs loomed large over the proceedings.

                                         ****

       Mr. Deer offered considerable logic as to his particular need for
       rehabilitative treatment during incarceration, and most
       importantly at a county facility as opposed to an SCI. . . .
       Mr. Deer reasoned, “The difference is . . . that the state
       [facilities are] way overcrowded for me to even get into a
       program      it’s  by the   luck    of   the   [Department     of
       Corrections] . . . .”

                                         ****

       For the [trial c]ourt, financial considerations held greater weight
       than the actual rehabilitative aspect; and without greater specific
       disclosure as to what the financial issues were to the [c]ourt, too
       subjective a consideration to substantiate.        All we have is
       “[W]ell, the problem with Cumberland County right now is that
       we have no funding for inpatient treatment, which I think is what
       you need.”
____________________________________________


10
      In violation of Pa.R.A.P. 2117(a)(4) and 2119(c), Deer does not cite
record sources for his various characterizations and quotations of the
sentencing proceedings.



                                          - 11 -
J-S15025-15



Brief for Deer at 22-29 (citations modified; emphasis added by Deer).11

       In effect, Deer contends that the trial court did not adequately

consider his rehabilitative needs in fashioning a sentence that denied him

the opportunity to pursue substance abuse treatment in the Cumberland

County jail rather than in an SCI. He also contends that the trial court did

not state an appropriate reason during the sentencing proceeding, and that

the trial court improperly noted that “the last thing that we want to have is

to deal with you at the county level for the next five years.”

       Deer is correct that the trial court’s brief comments at sentencing,

which did not include any reference to Deer’s rehabilitative needs, were at

best of questionable adequacy.          See 42 Pa.C.S. § 9721 (in relevant part,

requiring that the court to “make as a part of the record, and disclose in

open court at the time of sentencing, a statement of the reason or reasons

for the sentence imposed”).           However, the trial court vitiated any such

deficiency by providing a more detailed explanation during the hearing on

Deer’s post-sentence motions.          Therein, the trial court specifically recited

Deer’s long history of parole and probation violations.         Moreover, the trial

court did not dispute Deer’s claims that his alcohol abuse was a substantial

factor in his lengthy criminal record, or that Deer was a candidate for
____________________________________________


11
      Notably, even as Deer criticizes the court for relying upon
unsubstantiated considerations regarding the lack of funding in Cumberland
County for in-patient treatment, he relies upon an equally unsubstantiated
claim regarding the state correctional system’s ability to provide treatment.



                                          - 12 -
J-S15025-15



substance abuse treatment.           To the contrary, the trial court underscored

Deer’s need for treatment.         Nonetheless, the trial court determined in its

judgment that Deer would be better served in the state system.

        Deer merely insists that the trial court exercised its discretion poorly in

light   of   the   available    information,       which   included   a   pre-sentence

investigation and Deer’s own comments to the effect that his alcoholism was

a factor in mitigation.      In Commonwealth v. Lopez, this Court found no

substantial question where the appellant contended that the trial court

“abused its discretion when it ignored the mitigating circumstances in the

record, and failed to address factors weighing in favor of probation and other

sentencing alternatives.”       627 A.2d 1229, 1231 (Pa. Super. 1993).12          The

appellant did not allege that the trial court was unaware of the mitigating

circumstances in question, but rather challenged the trial court’s weighing of

these considerations. We held that “[t]his type of claim, which asks us to

substitute our judgment for that of the sentencing court, does not present a

substantial question that the sentence imposed was inappropriate under the

Sentencing Code.”        Id. at 1231-32; accord Commonwealth v. Wellor,

731 A.2d 152, 154 (Pa. Super. 1999) (citing Commonwealth v. Rivera,

637 A.2d 1015, 1017 (Pa. Super. 1994) (finding no substantial question
____________________________________________


12
      This Court has called the Lopez decision into question regarding its
resolution of an issue with no bearing on the substantial question analysis.
See Commonwealth v. Rosario-Hernandez, 666 A.2d 292, 299
(Pa. Super. 1995).



                                          - 13 -
J-S15025-15



when appellant merely argued that trial court “inappropriately applied

correct information,” because appellant was “effectively asking this [C]ourt

to substitute our judgment for that of the lower court”)); Commonwealth

v. Hobson, 604 A.2d 717, 721 (Pa. Super. 1992) (same); Commonwealth

v. Rogers, 563 A.2d 165, 168 (Pa. Super. 1989) (same).

      Deer asks this Court to substitute our judgment for that of the trial

court, which does not present a substantial question. Consequently, we do

not reach the merits of this argument.

      In his second issue, Deer challenges the trial court’s refusal to award

credit for time that he does not dispute he was serving for parole

revocations that took precedence over his incarceration pending charges in

the instant matter. Deer acknowledges that the trial court had discretion to

award what would have amounted to “double credit,” and abused that

discretion in declining to do so.   Deer does not assert that the trial court

violated the law or otherwise objectively erred in calculating Deer’s credit for

time served.

      As set forth, the trial court explained its reasons for opting not to

award double credit as follows:

      [COUNSEL FOR DEER:] The reasons for requesting additional
      time credit was back at the time of the preliminary hearing,
      which was back on July 12th of 2013, the case did get held for
      court, and the bail was set at $500.00 back then. So [the court]
      set $500.00 bail on him up until the time of the date of the
      sentencing.

      THE COURT:       Right, and we gave him credit from the time—
      the date bail was set until July 23rd, when he was revoked and

                                     - 14 -
J-S15025-15


     recommitted on MD 288-213. Then on August 27 he was
     sentenced to 2 to 12 months on 1278 Criminal 2013, which ran
     consecutive to the 288 MD 2013. He maxed out on the MD 288-
     2013 on September 30, 2013, at which time his sentence on
     1278 Criminal 2013 went into effect. He did his three months on
     that and was paroled on 12/31/13, and we gave him credit from
     that date until he actually made bail on January 9, 2014. So we
     gave him credit for every day he served on this charge that he
     did not serve on another charge.

                                  ****

     [COUNSEL FOR DEER:] . . . I think it would be up to the Court if
     he gets credit for the time that he continuously did on this
     charge or not. I mean, I know there is no entitlement to double
     credit.

     THE COURT:        And we saw no reason to give him the double
     credit. It was a mandatory sentence . . . . We could have
     sentenced him to one and a half years, but we didn’t, so we
     gave him credit in that regard.

N.T.P.S.M. at 2-3

     Deer cites a number of authorities in support of his argument. Brief

for Deer at 30-35.      However, these cases do not establish anything

resembling a mandatory obligation on the trial court relative to the

circumstances of this case. For example, in Gaito v. Pennsylvania Board

of Probation & Parole, the Supreme Court held that “time spent in custody

pursuant to a detainer warrant shall be credited to a convicted parole

violator’s original term . . . only when the parolee was eligible for and had

satisfied bail requirements for the new offense and thus remained

incarcerated only by reason of the detainer warrant lodged against him.”

412 A.2d 568, 571 (Pa. 1980) (quoting Rodriques v. Penna. Bd. of Prob.

& Parole, 402 A.2d 184, 185-86 (Pa. Cmwlth. 1979)).         “If a defendant,


                                   - 15 -
J-S15025-15



however, remains incarcerated prior to trial because he has failed to satisfy

bail requirements on the new criminal charges, then the time spent in

custody shall be credited to his new sentence.” Id. Notably, the court did

not hold that, in the latter circumstance, the appellant would be entitled to

credit against both sentences.     The same is true of Commonwealth v.

Mann, in which this Court held that, “[w]here an offender is incarcerated on

both a Board [of Probation and Parole] detainer and new criminal charges,

all time spend in confinement must be credited to either the new

sentence or the original sentence,” not both.             957 A.2d 746, 749

(Pa. Super. 2008) (quoting Martin v. Penna. Bd. of Probation & Parole,

840 A.2d 299, 309 (Pa. 2003)) (emphasis modified).        Indeed, these cases

tend to support the trial court’s decision not to award Deer double credit.

      Simply put, Deer’s arguments rely upon dubious citations to inapposite

cases.   Even read most favorably, they fail to establish that Deer was

entitled to credit not only for the time he served solely on the instant

charge but also for the time he served on separate matters. Moreover, Deer

does not maintain that the trial court failed to account for every moment

that Deer served during the pendency of the instant charges, such that Deer

was denied credit for any such time. Nothing Deer cites, read in isolation or

in tandem with the facts of his case, establishes a basis for the trial court to

have awarded double-credit, let alone a reason that we might find that the

court’s failure to do so constituted an abuse of any such discretion.

Consequently, this argument lacks merit.

                                     - 16 -
J-S15025-15



     Judgment of sentence affirmed.

     Judge Lazarus joins the memorandum.

     Judge Jenkins concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2015




                                   - 17 -